DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the polymer film" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seshimo et al. (US 2015/0205207).
Regarding claims 1-8, 10 and 17-20:  Seshimo et al. (US ‘207) discloses block copolymers containing an Si-containing block and an aromatic block [0062-0064, 0067-0069, 0077-0078] wherein Seshimo et al. (US ‘207) discloses block copolymers of Chemical formula 4 [0121-0122] as general formula (a0-1) and styrene [0077-0079, 0123-0125].  Seshimo et al. (US ‘207) discloses a molar ratio of styrene to polyhedral silsequioxane (POSS) of 65:35 [0123].
Note Chemical formula 4:

    PNG
    media_image1.png
    397
    275
    media_image1.png
    Greyscale
Ro = isobutyl [0121-0122].
Regarding claims 11-13:  Seshimo et al. (US ‘207) discloses styrene and 4-fluorostyrene as the styrene derivative [0079]; i.e. 4-fluorostyrene exchanged for styrene in the block copolymer containing chemical formula 4 [see MPEP 2131.02].
Regarding claims 14-16:  Seshimo et al. (US ‘207) discloses forming a film of the block copolymer by coating a substrate having a resist layer pattern formed thereon, phase separating the block copolymer and selectively removing the Si-containing block [0042, 0045-0047, 0137-0140, 0748-0752].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seshimo et al. (US 2015/0205207) as applied to claim 1 above.
Regarding claim 9:  Seshimo et al. (US ‘207) discloses the basic claimed block copolymer [as set forth above with respect to claim 1 above]; wherein Seshimo et al. (US ‘207) discloses Si-containing block of general formula 1 (a00-1) [0067-0070], wherein La1 is a divalent linking group of Ya21 [0070, 0406-0411] which is an aliphatic hydrocarbon of Va1 [0411].  Seshimo et al. (US ‘207) discloses the aliphatic hydrocarbon of Va1 has 1-10 carbon atoms [0380-0383].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].
Note general formula 1 (a00-1):

    PNG
    media_image2.png
    152
    240
    media_image2.png
    Greyscale
[0067-0070].

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767